Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	"At least one" is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions. The phrase “at least an” is deemed equivalent to “at least one.”  
	Applicant’s use of the term “at least an” in claims 1 and 8 render the claims indefinite because what follows “an” is one item, namely, “energy flow between an engine and a battery in a hybrid vehicle.” It is unknown how many other items can be intended to be included in the open-ended group created by the use of the phrase “at least an.” The phrase begs the question “what else?” Therefore, the claim is indefinite as to the meets and bounds of the claimed invention. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for displaying an energy flow between and engine and a battery in a hybrid vehicle, does not reasonably provide enablement for an undetermined number of other items that are displayed because of the open-ended term “at least an.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Applicant’s use of “at least an”, as discussed above, creates an open-ended group of items for which applicant has not provided support in his disclosure. The phrase creates an infinite number of possible embodiments for which applicant has not provided support. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 1 and 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 102
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 102. No potential rejections were found. 
	
	Consideration of claims in view of 35 U.S.C. 103
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 103. No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
	Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (a), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
The prior art does not anticipate nor render obvious the claimed invention of: 
A display method for displaying at least an energy flow between an engine and a battery in a hybrid vehicle, the hybrid vehicle including a generator configured to charge the battery using power of the engine and an electric motor configured to drive a driving wheel based on electric power of the battery, the display method comprising: displaying an engine icon representing the engine, a battery icon representing the battery, and a flow icon between the engine icon and the battery icon representing the energy flow on a display unit in accordance with a driving state of the hybrid vehicle; displaying the flow icon in a display mode indicating that there is the energy flow between the engine and the battery when the battery is charged; displaying the engine icon in a first display mode when the engine is stopped; displaying the engine icon in a second display mode different from the first display mode when the engine is operated at engine rotation speed equal to or lower than reference rotation speed; and displaying the engine icon in a third display mode different from the first and second display modes when the engine rotation speed is higher than the reference rotation speed.
	In particular, the prior art does not anticipate or render obvious the features of an engine icon in a display for a hybrid vehicle that has three modes based on the rotation speed of the engine, in combination with the rest of the features of the claim. The closest prior art appears to be JP 2009-137553A, cited by applicant. Figure 2 shows an engine 2, MG1/MG2, batter 4, and further MG3 with flow paths. However, the engine icon does not have three modes of operation. It would not have been obvious to one of ordinary skill in this art to modify the reference because there is no motivation to do so. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 07 September 2021 and 11 June 2020 have been considered by the examiner. 
	The examiner has considered the prior art, office actions and related information from applicant’s corresponding foreign filed applications. See the attached search results from corresponding foreign filed applications. 
		The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
None of the references cited by the examiner show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Monday, May 9, 2022